                        Case 1:18-cr-00527-KMW Document 251 Filed 08/17/21 Page 1 of 8
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                        Sheet I                                                                                USDSSDNY


                                           UNITED STATES DISTRICT C
                                                          Southern District of New York
                                                                               )
               UNITED STA TES OF AMERICA                                       )
                                   V.                                          )
                        STEVEN LESANE                                          )
                                                                                       Case Number: S7 18 CR 527 (KMW)
                                                                               )
                                                                               )       USM Number: 91258-054
                                                                               )
                                                                               )         Michael McDonagh, Esq . (AUSA Peter Davis)
                                                                               )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)          1 one
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found    guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                               Offense Ended
18 USC 1591(a),                    Sex Trafficking of a Minor                                                      12/31/2012

  18 USC 1591(b)(2)



       The defendant is sentenced as provided in pages 2 through              _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)   .   all open & underlying indict.'s        Dis         Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution ,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                 7/27/2021
                                                                              Date of Imposition of Judgment




                                                                             Signature of Judge




                                                                                                          KIMBA M. WOOD, U.S .D.J.
                                                                             Name and Title of Judge




                                                                             Date
                         Case 1:18-cr-00527-KMW Document 251 Filed 08/17/21 Page 2 of 8
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                   Judgment - Page       2   of   8
DEFENDANT: STEVEN LESANE
CASE NUMBER: S? 18 CR 527 (KMW)

                                                            IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 256 months imprisonment, with credit for time served.




      D The court makes the following recommendations to the Bureau of Prisons:




      Ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at                                 D a.m.       D p.m.       on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons :
            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows :




            Defendant delivered on                                                      to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UN ITED STATES MARSHAL


                                                                          By
                                                                                             DEPUTY UNITED ST ATES MARSHAL
                         Case 1:18-cr-00527-KMW Document 251 Filed 08/17/21 Page 3 of 8

AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ _ _ of
DEFENDANT: STEVEN LESANE
CASE NUMBER: S7 18 CR 527 (KMW)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised re lease for a term of:

 5 years.




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C . §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution . (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 1:18-cr-00527-KMW Document 251 Filed 08/17/21 Page 4 of 8

AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                              Judgment- Page                of - - -" - - --
DEFENDANT: STEVEN LESANE
CASE NUMBER: S7 18 CR 527 (KMW)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame .
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. lfyou plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0. You must not own, possess, or have access to a fuearm, ammunition, destructive device, or dangerous weapon (i .e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                                                                                                               - - - - - - -- - - - -
                         Case 1:18-cr-00527-KMW Document 251 Filed 08/17/21 Page 5 of 8
AO 24'.58 (Rev. 09/19)   Judgment in a Crimin al Case
                         Sheet 3D - Supervised Release
                                                                                             Judgment- Page   --
                                                                                                               5-   of       8
DEFENDANT: STEVEN LESANE
CASE NUMBER: S? 18 CR 527 (KMW)

                                           SPECIAL CONDITIONS OF SUPERVISION
 The standard and mandatory conditions of supervised release apply, along with the following special conditions:

 You will participate in an outpatient treatment program approved by the United States Probation Office , which program
 may include testing to determine whether you have reverted to using drugs or alcohol. You must contribute to the cost of
 services rendered based on your ability to pay and the availability of third-party payments. The Court authorizes the
 release of available drug treatment evaluations and reports , including the presentence investigation report , to the
 substance abuse treatment provider.

 You shall undergo a sex-offense-specific evaluation and participate in an outpatient sex offender treatment and/or
 outpatient mental health treatment program approved by the U.S. Probation Office . You shall abide by all rules ,
 requirements , and conditions of the sex offender treatment program(s), including submission to polygraph testing and
 refraining from accessing websites , chatrooms, instant messaging, or social networking sites to the extent that the sex
 offender treatment and/or mental health treatment program determines that such access would be detrimental to your
 ongoing treatment. You will not view , access, possess , and/or download any pornography involving adults unless
 approved by the sex-offender specific treatment provider. You must waive your right of confidentiality in any records for
 mental health assessment and treatment imposed as a consequence of this judgment to allow the U.S. Probation Office to
 review the course of treatment and progress with the treatment provider. You must contribute to the cost of services
 rendered based on your ability to pay and the availability of third-party payments . The Court authorizes the release of
 available psychological and psychiatric evaluations and reports , including the presentence investigation report, to the sex
 offender treatment provider and/or mental health treatment provider.

 You shall submit your person, and any property, residence , vehicle , papers , computer, other electronic communication ,
 data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer, and if
 needed , with the assistance of any law enforcement. The search is to be conducted when there is reasonable suspicion
 concerning violation of a condition of supervision or unlawful conduct by the person being supervised. Failure to submit to
 a search may be grounds for revocation of release. You shall warn any other occupants that the premises may be subject
 to searches pursuant to this condition . Any search shall be conducted at a reasonable time and in a reasonable manner.

 You shall permit the U.S. Probation Office to install any application or software that allows it to survey and/or monitor all
 activity on any computer(s), automated service(s), or connected devices that you will use during the term of supervision
 and that can access the internet (collectively, the "Devices"), and the U.S. Probation Office is authorized to install such
 applications or software . Tampering with or circumventing the U.S. Probation Office's monitoring capabilities is prohibited.
 To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial and
 periodic unannounced examinations of any Device(s) that are subject to monitoring. You must notify any other people who
 use the Device(s) that it is subject to examination pursuant to this condition. You must provide the U.S. Probation Office
 advance notification of planned use of any Device(s) , and will not use any Device(s) without approval until compatibility
 (i.e ., software, operating system , email , web-browser) is determined and installation is completed . Applications for your
 Device(s) shall be approved by the U.S. Probation Office once the Probation Office ensures compatibility with the
 surveillance/monitoring application or software . Websites, chatrooms, messaging , and social networking sites shall be
 accessed via the Device(s) web browser unless otherwise authorized . You will not create or access any internet service
 provider account or other online service using someone else's account, name, designation or alias. You will not utilize any
 peer-to-peer and/or file sharing applications without the prior approval of your probation officer. The use of any Device(s) in
 the course of employment will be subject to monitoring or restriction as permitted by the employer.
                          Case 1:18-cr-00527-KMW Document 251 Filed 08/17/21 Page 6 of 8
AO 24 38 (Rev. 09/ 19)   Judgment in a Criminal Case
                         Sheet 4C - Probation
                                                                                              Judgment- Page   _ 6_   of      8
DEFENDANT: STEVEN LESANE
CASE NUMBER: S7 18 CR 527 (KMW)

                             ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 You must not have deliberate contact with any child under 18 years of age, unless approved by the U.S. Probation Office .
 You must not loiter within 100 feet of places regularly frequented by children under the age of 18, such as schoolyards,
 playgrounds, and arcades. You must not view and/or access any web profile of users under the age of 18. This includes,
 but is not limited to, social networking websites , community portals, chat rooms or other on line environment
 (audio/visual/messaging), etc. which allows for real time interaction with other users , without prior approval from your
 probation officer.

 You must not have contact with the victim(s) in this case . This includes any physical , visual, written , or telephonic contact
 with such persons. Additionally, you must not directly cause or encourage anyone else to have such contact with the victim
 (s).

 You must provide the probation officer with access to any requested financial information.

 You shall participate in an educational and/or vocational program approved by the United States Probation Office .

 You shall be supervised by the district of residence .
                            Case 1:18-cr-00527-KMW Document 251 Filed 08/17/21 Page 7 of 8
AO 245 13 (Rev. 09/ 19)   Judgment in a Criminal Case
                          Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment- Page       7    of        8
 DEFENDANT: STEVEN LESANE
 CASE NUMBER: S? 18 CR 527 (KMW)
                                                    CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                          Assessment               Restitution             Fine                   AV AA Assessment*           JVTA Assessment**
 TOTALS              $ 100.00                  $                       $                      $                           $



 Ill   The determination of restitution is deferred until         10/26/20~ . An Amended Judgm ent in a Criminal Case (AO 245C) will be
       entered after such determination .

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                    Total Loss***               Restitution Ordered         Priority or Percentage




 TOTALS                                  $                         0.00           $                      0.00
                                                                                      - - - - - - -- --

 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 I2(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C . § 36 I 2(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the           D fine     D restitution.
        D the interest requirement for the             D fine       D restitution is modified as follows:

 * Amy, Vicky, ~nd Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No.                 115-299.
 ** Justice for victims of Trafficking Act of 2015 , Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters l 09 A, 110, 11 0A, and 113A of Title 18 for offenses committed on
 or after September 13 , 1994, but before April 23 , 1996.
                           Case 1:18-cr-00527-KMW Document 251 Filed 08/17/21 Page 8 of 8
AO 245Il (Rev. 09/ 19)   Judgment in a Criminal Case
                         Sheet 6 - Schedule of Payments
                                                                                                             Judgment - Page   8     of         8
 DEFENDANT: STEVEN LESANE
 CASE NUMBER: S? 18 CR 527 (KMW)

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant 's ability to pay, payment of the total criminal monetary penalties is due as follows :

 A     ~     Lump sum payment of$            100.00             due immediately, balance due


             •      not later than                                  , or
                                                                                 D F below; or
             •      in accordance with     •    C,
                                                      •    D,
                                                                •    E, or

 B     •     Payment to begin immediately (may be combined with              •   c,     D D, or    D F below); or
 C     D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ ___ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence _ _ _ __ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,         30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                  Joint and Several               Corresponding Payee,
       (including defendant number)                         Total Amount                      Amount                         if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant' s interest in the following property to the United States:




 Payments shall be a2plied in the following order: (I) assessment, (2) restitution princ!J2al, (3) restitution interest, (4) AV AA assessment,
(SJ fine principal, (o) fine interest, (7) community restitution, (8) JVT A assessment, (':I) penalties, and ( l 0) costs, mcluding cost of
 prosecution and court costs.
